Citation Nr: 0508976	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  01-02 154	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for atrophy of the 
right testicle.

2.  Entitlement to service connection for a pituitary 
condition, claimed as secondary to service-connected atrophy 
of the left testicle.  

3.  Entitlement to service connection for partial urinary 
incontinence, claimed as secondary to service-connected 
atrophy of the left testicle.  

4.  Entitlement to service connection for prostate and 
bladder condition, claimed as secondary to service-connected 
atrophy of the left testicle.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty in the military from July 
1945 to July 1946.

This appeal to the Board of Veterans' Appeals (Board) arose 
from October 1997 and subsequent rating decisions of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

On March 8, 2005, the RO notified the Board that the veteran 
died on October [redacted], 2004, during the pendency of his current 
appeal.


CONCLUSION OF LAW

Because of the veteran's death, the Board has no jurisdiction 
to adjudicate the merits of his claims.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of his 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the 
veteran's death and, therefore, must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.




		
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


